DETAILED ACTION
This Office Action is in response to Applicant Amendment and Argument filed on 05/27/2022. This Action is made FINAL.

Claims 1 and 4-15 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments to claims 8-10 replacing “according to any one of claims 5” with “according to claim 5” corrects previous informalities, therefore the previous objections are withdrawn.

Amendments to claims 1 and 4-15 further clarify the claimed invention, remove relative terms, and provide proper antecedent basis therefore previous rejections to claims 1 and 4-15 under 35 U.S.C. 112(b) are withdrawn.

Amendment to claim 1 adding the limitation “controlling the host vehicle to start action to avoid the concerned vehicle when a stop time of the concerned vehicle becomes or exceeds the set time” integrates into a practical application and therefore the rejections to claims 1-14 under 35 U.S.C. 101 are withdrawn.

Amendment to claim 15 adding the limitation “and controls the host vehicle to start action to avoid the concerned vehicle when the stop time of the concerned vehicle becomes or exceeds the set time” integrates into a practical application and therefore the rejections to claims 1-14 under 35 U.S.C. 101 are withdrawn.

Response to Arguments
Applicant’s arguments, see Remarks pages 7-9, filed 05/27/2022, with respect to the rejection(s) of claim(s) 1, 3-6, 9, 11-13, and 15 under 35 U.S.C. 103 have been fully considered and are not persuasive.
In the Remarks, Applicant argued the following:

The combination of Zinner and Hahne fails to teach or suggest
“setting a time from when the concerned vehicle stops to when the host vehicle starts action to avoid the concerned vehicle to be shorter in a first case than in a second case, wherein the priority of the host vehicle is lower than the priority of the host vehicle in the first case, and the priority of the host vehicle is higher than the priority of the concerned vehicle in the second case.
Mandeville-Clarke fails to teach or suggest
“wherein the priority of at least one of the host vehicle or the concerned vehicle is determined based on an attribute of the concerned vehicle and information on surroundings of at least one of the host vehicle or the concerned vehicle”

Regarding point (a)(i), applicant argues that “Zinner only discloses that, in a case where another vehicle is stopped (speed 0), the time until the own vehicle takes action is shortened due to the complexity of the traffic situation” and therefore since Zinner is only shortening the time the combination of Zinner and Hahne does not teach the limitation. However, examiner disagrees and maintains the rejection as Zinner teaches the setting of a maximum timer run down time due to the complexity of the traffic situation and the setting of the maximum timer run down time to be shorter in situations of higher complexity. Therefore the combination of Zinner and Hahne teaches “setting a time from when the concerned vehicle stops to when the host vehicle starts action to avoid the concerned vehicle to be shorter in a first case than in a second case, wherein the priority of the host vehicle is lower than the priority of the host vehicle in the first case, and the priority of the host vehicle is higher than the priority of the concerned vehicle in the second case” as further discussed in the mapping to claim 1 below.

Regarding point (b)(ii), applicant argues that Mandeville-Clark does not teach “wherein the priority of at least one of the host vehicle or the concerned vehicle is determined based on an attribute of the concerned vehicle and information on surrounding of at least one of the host vehicle or the concerned vehicle.” and that, at most, Mandeville-Clarke discloses “determining priority on an attribute of the concerned vehicle”. However, examiner disagrees and maintains prior rejection as Mandeville-Clarke teaches using emissions (such as light emissions) which are present in the surroundings of both the host vehicle and the concerned vehicle as well as relative positions and/or speeds of emergency vehicles ( the vehicle concerned) as further discussed in the rejection to claim 4 below.

Claim Objections

Claims 1 and 15 are objected to because of the following informalities:  Claim 1 recites "wherein the priority of the host vehicle is lower than the priority of the host vehicle in the first case" however, the examiner believes the intended meaning is clear and interpret the limitation as (emphasis added) "wherein the priority of the host vehicle is lower than the priority of the concerned vehicle in the first case". Claim 15 recites “whether a road section in which a host vehicle and a concerned vehicle concerned are travelling…” in light of other amendments examiner believes it is clear the intended claim language is “whether a road section in which a host vehicle and a concerned vehicle are travelling” and will interpret the limitation as such. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 9, and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zinner et al (US 20190375410 A1) henceforth referred to as Zinner in view of Hahne (US 20130090806 A1) henceforth referred to as Hahne and further in view of Mandeville-Clarke (US 20180233047 A1) henceforth referred to as Mandeville-Clarke.

Regarding Claim 1 Zinner teaches A vehicle-behavior prediction method for a controller of a host vehicle comprising: 
determining whether a road section in which the host vehicle and a concerned vehicle are travelling is too narrow for the host vehicle and the concerned vehicle to pass by each other(para [0050] line 1-7 : “FIG. 2 shows the vehicle 1 from FIG. 1 on a further section of the road 3 in accordance with FIG. 1, on which it detects during the continual monitoring of the width of the road 3 a narrow passage 5 which is caused by multiple vehicles 6 parked behind one another on the right lane 2, only one of which is provided with a reference numeral (“6”) for the sake of better clarity.”, para [0054] line 1-10 : “FIG. 6 shows the vehicle 1 when it is passing through a further narrow passage 5 on the road 3, wherein an oncoming vehicle 13 approaching the vehicle 1 is detected by means of the sensors of the vehicle 1. The vehicle 1 determines the speed and optionally also the acceleration (negative/positive) of the oncoming vehicle 13. The problem arises that the vehicle 1 and the oncoming vehicle 13 cannot pass through the narrow passage 5 next to each other at the same time on the left lane 4 in their respective forward motions.”);
determining a priority of the host vehicle and a priority the concerned vehicle (para [0055] line 1-16 : “The vehicle 1 can access a database, in which a right-of-way rule is stored, which the driver assistance system of the vehicle 1 applies to the existing situation and concludes that the oncoming vehicle 13 has the right of way, since the obstacle causing the narrow passage 5 (in this case the vehicles 6 parked behind one another on the right lane) is located on the lane 2 of the vehicle 1. On the basis of at least the determined speed (and optionally also the acceleration) of the oncoming vehicle 13, the driver assistance system of the vehicle 1 furthermore predicts a reaction of the oncoming vehicle 13, for example in the situation shown by way of example, that the oncoming vehicle 13 is continuing its forward motion in order to pass through the narrow passage 5. Under these conditions, the driver assistance system will instruct the vehicle 1 to adjust its movement through the narrow passage 5 and to stop.”, Where determining a right-of-way is equivalent to determining that the priority of one vehicle is higher than another);
setting a time from when the concerned vehicle stops to when the host vehicle starts action to avoid the concerned vehicle to be shorter in a first case than in a second case, wherein the complexity is higher in the first case, and the complexity is lower in the second case (para [0060] line 1-16 : “If the check in step 200 indicates that the oncoming vehicle is already located within the narrow passage, it is concluded that the narrow passage is blocked by the oncoming vehicle for a passage of the vehicle. In this case, the vehicle is stopped in step 500 and the speed of the oncoming vehicle is measured. Provided that it is indicated that the oncoming vehicle is stationary, i.e. a speed of “zero” is determined, in step 600 a parameter of a traffic situation or respectively the complexity thereof is determined or called up. In accordance with the established parameter, a range of values is specified in step 700, which defines a maximum timer run down time. In particular, a higher complexity can result in a smaller range of values or respectively a lower maximum timer running time, whereas a lower complexity can result in a larger range of values or respectively a higher maximum timer running time.”, where a maximum time being set for a timer in a case where the complexity is higher being higher than a maximum time being set for a timer in a case where the complexity is lower is the method setting a time.); and controlling the host vehicle to start action to avoid the concerned vehicle when a stop time of the concerned vehicle becomes or exceeds the set time (para [0063] line 1-7 : “After the timer has run down, the vehicle resumes its journey in step 900a in order to pass through the narrow passage and checks in step 910a by means of the sensors whether the situation has been solved, in particular whether the oncoming vehicle is also moving forwards and, as a result, the narrow passage continues to be blocked or not by the oncoming vehicle.”, para [0064] line 1-7 : “If, however, the check in step 910a indicates that the situation has not been solved, e.g. because the vehicle ascertains by means of its sensors that the oncoming vehicle is moving forwards, it is checked by means of the sensors in step 920a whether the vehicle can park in an available parking space within the narrow passage. If so, the vehicle parks in the parking space in step 930a.”, while the vehicle first continues through the narrow passage as it checks for resolution of the situation and then commence action to avoid, the continuing of the vehicle is merely the first step in action to avoid the concerned vehicle), However, Zinner does not explicitly teach using a priority of the vehicle concerned relative to the host vehicle for setting a time or wherein the priority of at least one of the host vehicle or the concerned vehicle is determined based on an attribute of the concerned vehicle and information on surroundings of at least one of the host vehicle or the concerned vehicle. 

However in the same field of endeavor (assessment of traffic situations) Hahne teaches determining a priority of the host vehicle and a priority of the concerned vehicle when the vehicles are in range of a current immediate vicinity (para [0038] line 1-5 : “On the other hand, if it is determined that at least one other road user is located in the range of a current immediate vicinity of the vehicle, in step 60 a determination of the priority condition of the vehicle with respect to the at least one other road user is carried out.”,  As Zinner teaches using a measure of the situation including information of the vehicles to set a time the host vehicle waits to start action after a vehicle concerned stops and Hahne teaches assigning a priority of nearby vehicles the combination teaches setting a time from when the concerned vehicle stops to when the host vehicle starts action to avoid the concerned vehicle to be shorter in a first case than in a second case, wherein the priority of the host vehicle is lower than the priority of the host vehicle in the first case, and the priority of the host vehicle is higher than the priority of the concerned vehicle in the second case); and
Wherein the priority of at least one of the host vehicle or the concerned vehicle is determined based on information on surrounding of at least one of the host vehicle or the concerned vehicle(para [0061] line 1-24 : “FIG. 8 illustrates the connection between the parameter of the complexity of the traffic situation (dimensionless; x-axis) and the range of values of the timer or respectively the maximum timer elapsed time in seconds (y-axis). The parameter can, for example, be specified as being relatively high, provided that following vehicles are located behind the vehicle, which can only reverse or turn with difficulty, which corresponds to a relatively high complexity of the traffic situation (value “3” on the x-axis). A range of values from 0s to 4s, that is to say a maximum timer run-down time of 4s, is allocated to the parameter 3 on the x-axis. The parameter can also be specified as being relatively low (value “1” on the x-axis), if e.g. a free parking possibility exists within the narrow passage in the proximity of the vehicle, which corresponds to a relatively low complexity of the traffic situation. A range of values from 0s to 10s, that is to say a maximum timer rundown time of 10s, is allocated to the parameter 1 on the x-axis. An average parameter value “2” on the x-axis can e.g. then be specified, provided that sections which are difficult to see are located to the rear of the vehicle, which corresponds to a medium complexity of the traffic situation. A range of values from 0s to 7s, that is to say a maximum timer elapsed time of 7s, is allocated to the parameter 2 on the x-axis.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the method of Zinner with the method of Hahne to “enable further improved avoidance of traffic accidents” (Hahne para [0004] line 5). However, the combination does not explicitly teach wherein the priority of at least one of the host vehicle or the concerned vehicle is determined based on an attribute of the concerned vehicle and information on surrounding of at least one of the host vehicle or the concerned vehicle.

However in the same field of endeavor (priority determination of nearby vehicles) Mandeville-Clarke teaches wherein the priority is determined based on an attribute of the vehicle concerned (para [0083] line 1-18 : “In the present disclosure, “emissions” may refer to light, thermal radiation, electromagnetic, sound, sonar, radar, infrared, laser, vibration, ultrasound, combinations thereof, and the like (e.g. one or more of any signal along the electromagnetic spectrum, audio spectrum, and the like) which a component one or more of coupled to, attached to, integrated with, or communicatively coupled to the substantially autonomous vehicle is able to capture, and may refer to other emergency vehicle identification aspects and characteristics which generally is captured and/or analysed via light emission aspects, infrared emission aspects, electromagnetic emission aspects, sound emission aspects, etc., including, but not limited to, shapes, depths, dimensions, colour gradients, texturing, orientations, symbols, external vehicle component characteristic, internal vehicle component characteristic, any other captured data that can be used to identify an emergency vehicle, images, motion-images, and the like, or any combinations thereof.”, Fig. 1c, Fig. 1c is a diagram showing the determination of whether emission correlates with an emergency vehicle and then based on if that emission correlates to an emergency vehicle determining a position to maneuver to avoid obstructing the emergency vehicle which correlates to the emergency vehicle being given a higher priority over the host vehicle. As Mandeville-Clarke teaches using an attribute of the host vehicle or the vehicle concerned to determine a priority and Hahne teaches using information on surrounding of at least one of the host vehicle or the concerned vehicle to determine a priority the combination of Zinner, Hahne, and Mandeville-Clarke teaches wherein the priority of at least one of the host vehicle or the concerned vehicle is determined based on an attribute of the concerned vehicle and information on surrounding of at least one of the host vehicle or the concerned vehicle).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Zinner and Hahne with the method of Mandeville-Clarke “to ensure the substantially autonomous vehicle does not substantially obstruct the efficient navigation of the emergency vehicle” (Mandeville-Clarke para [0016] line 4-6).

Regarding Claim 4 the combination of Zinner,  Hahne, and Mandeville-Clarke teaches The vehicle-behavior prediction method according to claim 1, further Mandeville-Clarke teaches teach wherein the priority of at least one of the host vehicle or the concerned vehicle is determined by weighing an attribute of the concerned vehicle and the information on the surroundings of the host vehicle or the concerned vehicle (para [0064] line 1-35 : “At a step 38, after determining that one or more light emission sources and/or one or more other emission type sources and/or objects correlates to an emergency vehicle, the process method is operable to determine the relative position(s) and/or speed(s) of the one or more emergency vehicles. This may be performed by capturing a series of images and/or sounds and/or other type of empirical data over a period of time and performing analysis on the identified emergency vehicle(s) (including previously captured images and/or other type of captured data potentially, etc.) to determine the relative positional change (e.g. one or more of increasing or decreasing size of shape, change of shape, change of orientation, increasing light emissions intensity, one or more other emission type increasing in intensity, change of relative position from one image frame to the next, change of relative position from base on one or more emission data, and the like, and/or measuring the change in audio decibels along with the direction of most intensity of the received sound from one instant in time or time period to the next instant in time or time period and/or the change in radar aspects, thermal aspects, sonar aspects, electromagnetic aspects, vibrational aspects, ultrasound aspects, combinations thereof, etc., as it relates to the one or more emergency vehicles from one instant or period of time to another instant or period of time and the like of the emergency vehicle. Performing such relative positional and speed changes may be facilitated by the one or more modules of the substantially autonomous vehicle (including potentially modules communicatively coupled to the substantially autonomous vehicle via a wired and/or wireless communications network), such as camera, external environment sensors, imaging devices, rangefinders, GPS trackers, sonar, audio, radar, vibrational, light, electromagnetic signals, etc., combinations thereof, other detector devices as discussed previously, other detector devices, and the like. The step 38 may be performed with varying levels of complexity and taking varying amounts of time depending on characteristics of the environment, such as the number of emergency vehicles, the surrounding traffic, the availability of side routes, and the like. “, para [0083] line 1-18 : “In the present disclosure, “emissions” may refer to light, thermal radiation, electromagnetic, sound, sonar, radar, infrared, laser, vibration, ultrasound, combinations thereof, and the like (e.g. one or more of any signal along the electromagnetic spectrum, audio spectrum, and the like) which a component one or more of coupled to, attached to, integrated with, or communicatively coupled to the substantially autonomous vehicle is able to capture, and may refer to other emergency vehicle identification aspects and characteristics which generally is captured and/or analysed via light emission aspects, infrared emission aspects, electromagnetic emission aspects, sound emission aspects, etc., including, but not limited to, shapes, depths, dimensions, colour gradients, texturing, orientations, symbols, external vehicle component characteristic, internal vehicle component characteristic, any other captured data that can be used to identify an emergency vehicle, images, motion-images, and the like, or any combinations thereof.”, Fig. 1c, Fig. 1c is a diagram showing the determination of whether emission (an emission being information of the surroundings of a vehicle i.e. light in the environment of the host vehicle or the vehicle concerned) correlates with an emergency vehicle and then based on if that emission correlates to an emergency vehicle determining a position to maneuver to avoid obstructing the emergency vehicle which correlates to the emergency vehicle being given a higher priority over the host vehicle.).

Regarding Claim 5 the combination of Zinner, Hahne, and Mandeville-Clarke teaches The vehicle-behavior prediction method according to claim 1, further Zinner teaches wherein the information on the surroundings of the concerned vehicle is a road structure around the concerned vehicle (para [0051] line 22-29 : “In addition, the vehicle 1 saves further surroundings parameters such as possible sharp bends, gradients or other possible obstacles. In other words, the vehicle 1 performs distance measurements for autonomous driving within the narrow passage 5, monitors both the route driven 10 and the route before it 8 and saves striking traffic difficulties (bends, narrow passages in the narrow passage, sections which are difficult to see, etc.).” ).

Regarding Claim 6 the combination of Zinner, Hahne, and Mandeville-Clarke teaches The vehicle-behavior prediction method according to claim 5, further Zinner teaches wherein in a case where a road structure behind the concerned vehicle is a gradient road, it is determined that the priority of the concerned vehicle is higher than the priority of the host vehicle para [0051] line 22-29 : “In addition, the vehicle 1 saves further surroundings parameters such as possible sharp bends, gradients or other possible obstacles. In other words, the vehicle 1 performs distance measurements for autonomous driving within the narrow passage 5, monitors both the route driven 10 and the route before it 8 and saves striking traffic difficulties (bends, narrow passages in the narrow passage, sections which are difficult to see, etc.).”.

Regarding Claim 9 the combination of Zinner, Hahne, and Mandeville-Clarke teaches The vehicle-behavior prediction method according to claim 5, further Zinner teaches wherein in a case where in a road structure, a road width at a position of the concerned vehicle is smaller than a road width at a position of the host vehicle, it is determined that the priority of the concerned vehicle is higher than the priority of the host vehicle ( para [0050] line 1-24 : “FIG. 2 shows the vehicle 1 from FIG. 1 on a further section of the road 3 in accordance with FIG. 1, on which it detects during the continual monitoring of the width of the road 3 a narrow passage 5 which is caused by multiple vehicles 6 parked behind one another on the right lane 2, only one of which is provided with a reference numeral (“6”) for the sake of better clarity. According to a trajectory 7 which is predefined for the vehicle 1, the vehicle 1 must pass through the narrow passage 5 on the left lane 4. The vehicle 1 checks by means of its sensors whether an approaching oncoming vehicle on the left traffic lane 4 is heading its way in a region in front 8. If so, the vehicle 1 will wait and monitor the situation before the narrow passage 5. If not, it will save an accurate position of the start 9 of the narrow passage 5 and can constantly determine the current clearance from the start 9 of the narrow passage 5 by comparing it with its current position. The start 9 of the narrow passage 5 can serve the vehicle 1 as an avoiding position or respectively stopping position, in order to make it possible for potential oncoming traffic to pass through the narrow passage 5. For example, the vehicle 1 can stop or park behind the rearmost of the vehicles 6. In addition, the vehicle 1 monitors the traffic behind and checks whether the traffic direction on its side allows reversing.”, The host vehicle monitoring the road ahead for a narrow passage and stopped before the passage is determining the priority of the vehicle concerned as higher than the priority of the host vehicle).

Regarding Claim 11 the combination of Zinner, Hahne, and Mandeville-Clarke teaches The vehicle-behavior prediction method according to claim 1, further Mandeville-Clarke teaches wherein the attribute of the concerned vehicle is the vehicle type of the concerned vehicle (para [0085] line 1-11 : “In the present disclosure, information data or information on the emergency vehicle may comprise a speed of the emergency vehicle, a locational position of the emergency vehicle, a parameter of the emergency vehicle, such as emissions characteristics: vehicle type, vehicle shape, alphanumeric characteristics, symbol characteristics, other emission characteristics, dimensional characteristics, color aspects, vehicle orientation aspects, vehicle destination or other travel characteristics, vehicle external component characteristics, internal component of the vehicle characteristics, combination thereof, and the like.”).

Regarding Claim 12 the combination of Zinner, Hahne, and Mandeville-Clarke teaches The vehicle-behavior prediction method according to claim 1,  further Mandeville-Clarke teaches wherein the attribute of the concerned vehicle concerned is a sign posted on the concerned vehicle (para [0085] line 1-11 : “In the present disclosure, information data or information on the emergency vehicle may comprise a speed of the emergency vehicle, a locational position of the emergency vehicle, a parameter of the emergency vehicle, such as emissions characteristics: vehicle type, vehicle shape, alphanumeric characteristics, symbol characteristics, other emission characteristics, dimensional characteristics, color aspects, vehicle orientation aspects, vehicle destination or other travel characteristics, vehicle external component characteristics, internal component of the vehicle characteristics, combination thereof, and the like.”).

Regarding Claim 13 the combination of Zinner, Hahne, and Mandeville-Clarke teaches The vehicle-behavior prediction method according to claim 1,  further Zinner teaches wherein when a distance that the concerned vehicle has traveled on the road section is larger than a distance the host vehicle has travelled on the road section, it is determined that the priority of the concerned vehicle concerned is higher than the priority of the host vehicle ( para [0050] line 1-24 : “FIG. 2 shows the vehicle 1 from FIG. 1 on a further section of the road 3 in accordance with FIG. 1, on which it detects during the continual monitoring of the width of the road 3 a narrow passage 5 which is caused by multiple vehicles 6 parked behind one another on the right lane 2, only one of which is provided with a reference numeral (“6”) for the sake of better clarity. According to a trajectory 7 which is predefined for the vehicle 1, the vehicle 1 must pass through the narrow passage 5 on the left lane 4. The vehicle 1 checks by means of its sensors whether an approaching oncoming vehicle on the left traffic lane 4 is heading its way in a region in front 8. If so, the vehicle 1 will wait and monitor the situation before the narrow passage 5. If not, it will save an accurate position of the start 9 of the narrow passage 5 and can constantly determine the current clearance from the start 9 of the narrow passage 5 by comparing it with its current position. The start 9 of the narrow passage 5 can serve the vehicle 1 as an avoiding position or respectively stopping position, in order to make it possible for potential oncoming traffic to pass through the narrow passage 5. For example, the vehicle 1 can stop or park behind the rearmost of the vehicles 6. In addition, the vehicle 1 monitors the traffic behind and checks whether the traffic direction on its side allows reversing.”, The host vehicle monitoring the road ahead for a narrow passage and stopped before the passage is determining the priority of the vehicle concerned as higher than the priority of the host vehicle).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Zinner, Hahne, and Mandeville-Clarke and further in view of Ota (US 20060052933 A1) henceforth referred to as Ota.

Regarding Claim 15 Zinner teaches A vehicle-behavior prediction device comprising ( para [0036] line 1-3 : “Furthermore, the method according to the present invention can be implemented both with the vehicle and with the oncoming vehicle.”): 
a priority determination circuit ( para [0036] line 1-3 : “Furthermore, the method according to the present invention can be implemented both with the vehicle and with the oncoming vehicle.”): that determines, based on map information, whether a road section in which a host vehicle and a concerned vehicle concerned are travelling is too narrow for the host vehicle and the concerned vehicle to pass by each other (para [0050] line 1-7 : “FIG. 2 shows the vehicle 1 from FIG. 1 on a further section of the road 3 in accordance with FIG. 1, on which it detects during the continual monitoring of the width of the road 3 a narrow passage 5 which is caused by multiple vehicles 6 parked behind one another on the right lane 2, only one of which is provided with a reference numeral (“6”) for the sake of better clarity.”, para [0054] line 1-10 : “FIG. 6 shows the vehicle 1 when it is passing through a further narrow passage 5 on the road 3, wherein an oncoming vehicle 13 approaching the vehicle 1 is detected by means of the sensors of the vehicle 1. The vehicle 1 determines the speed and optionally also the acceleration (negative/positive) of the oncoming vehicle 13. The problem arises that the vehicle 1 and the oncoming vehicle 13 cannot pass through the narrow passage 5 next to each other at the same time on the left lane 4 in their respective forward motions.”), and determines a priority of the host vehicle and a priority  of the concerned vehicle (para [0055] line 1-16 : “The vehicle 1 can access a database, in which a right-of-way rule is stored, which the driver assistance system of the vehicle 1 applies to the existing situation and concludes that the oncoming vehicle 13 has the right of way, since the obstacle causing the narrow passage 5 (in this case the vehicles 6 parked behind one another on the right lane) is located on the lane 2 of the vehicle 1. On the basis of at least the determined speed (and optionally also the acceleration) of the oncoming vehicle 13, the driver assistance system of the vehicle 1 furthermore predicts a reaction of the oncoming vehicle 13, for example in the situation shown by way of example, that the oncoming vehicle 13 is continuing its forward motion in order to pass through the narrow passage 5. Under these conditions, the driver assistance system will instruct the vehicle 1 to adjust its movement through the narrow passage 5 and to stop.”, Where determining a right-of-way is equivalent to determining that the priority of one vehicle is higher than another); and 
a vehicle control circuit ( para [0036] line 1-3 : “Furthermore, the method according to the present invention can be implemented both with the vehicle and with the oncoming vehicle.”) that sets the time from when the concerned vehicle stops to when the host vehicle starts action to avoid the concerned vehicle to be shorter in a first case than in a second case, and controls the host vehicle to start action to avoid the concerned vehicle when the stop time of the concerned vehicle becomes or exceeds the set time,  wherein the complexity of the host vehicle is higher in a first case, and the complexity is lower in the second case (para [0060] line 1-16 : “If the check in step 200 indicates that the oncoming vehicle is already located within the narrow passage, it is concluded that the narrow passage is blocked by the oncoming vehicle for a passage of the vehicle. In this case, the vehicle is stopped in step 500 and the speed of the oncoming vehicle is measured. Provided that it is indicated that the oncoming vehicle is stationary, i.e. a speed of “zero” is determined, in step 600 a parameter of a traffic situation or respectively the complexity thereof is determined or called up. In accordance with the established parameter, a range of values is specified in step 700, which defines a maximum timer run down time. In particular, a higher complexity can result in a smaller range of values or respectively a lower maximum timer running time, whereas a lower complexity can result in a larger range of values or respectively a higher maximum timer running time.”, para [0063] line 1-7 : “After the timer has run down, the vehicle resumes its journey in step 900a in order to pass through the narrow passage and checks in step 910a by means of the sensors whether the situation has been solved, in particular whether the oncoming vehicle is also moving forwards and, as a result, the narrow passage continues to be blocked or not by the oncoming vehicle.”, para [0064] line 1-7 : “If, however, the check in step 910a indicates that the situation has not been solved, e.g. because the vehicle ascertains by means of its sensors that the oncoming vehicle is moving forwards, it is checked by means of the sensors in step 920a whether the vehicle can park in an available parking space within the narrow passage. If so, the vehicle parks in the parking space in step 930a.”, while the vehicle first continues through the narrow passage as it checks for resolution of the situation and then commence action to avoid, the continuing of the vehicle is merely the first step in action to avoid the concerned vehicle). However, Zinner does not explicitly teach determining based on map data, whether a road section is too narrow, using a priority of the vehicle concerned relative to the host vehicle for setting the time, or wherein the priority of at least one of the host vehicle or the concerned vehicle is based on an attribute of the concerned vehicle and information on surrounding or at least one of the host vehicle or the concerned vehicle.

However in the same field of endeavor (assessment of traffic situations) Hahne teaches determining a priority of the host vehicle and a priority of the concerned vehicle when the vehicles are in range of a current immediate vicinity (para [0038] line 1-5 : “On the other hand, if it is determined that at least one other road user is located in the range of a current immediate vicinity of the vehicle, in step 60 a determination of the priority condition of the vehicle with respect to the at least one other road user is carried out.”,  As Zinner teaches using a measure of the situation including information of the vehicles to set a time the host vehicle waits to start action after a vehicle concerned stops and Hahne teaches assigning a priority of nearby vehicles the combination teaches a vehicle control circuit that sets the time from when the concerned vehicle stops to when the host vehicle starts action to avoid the concerned vehicle to be shorter in a first case than in a second case… wherein the priority of the host vehicle is lower than the concerned vehicle in the first case, and the priority of the host vehicle is higher than the priority of the concerned vehicle in the second case.); 
wherein the priority of at least one of the host vehicle or the concerned vehicle is based on information on surrounding of at least one of the host vehicle or the concerned vehicle(para [0061] line 1-24 : “FIG. 8 illustrates the connection between the parameter of the complexity of the traffic situation (dimensionless; x-axis) and the range of values of the timer or respectively the maximum timer elapsed time in seconds (y-axis). The parameter can, for example, be specified as being relatively high, provided that following vehicles are located behind the vehicle, which can only reverse or turn with difficulty, which corresponds to a relatively high complexity of the traffic situation (value “3” on the x-axis). A range of values from 0s to 4s, that is to say a maximum timer run-down time of 4s, is allocated to the parameter 3 on the x-axis. The parameter can also be specified as being relatively low (value “1” on the x-axis), if e.g. a free parking possibility exists within the narrow passage in the proximity of the vehicle, which corresponds to a relatively low complexity of the traffic situation. A range of values from 0s to 10s, that is to say a maximum timer rundown time of 10s, is allocated to the parameter 1 on the x-axis. An average parameter value “2” on the x-axis can e.g. then be specified, provided that sections which are difficult to see are located to the rear of the vehicle, which corresponds to a medium complexity of the traffic situation. A range of values from 0s to 7s, that is to say a maximum timer elapsed time of 7s, is allocated to the parameter 2 on the x-axis.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the system of Zinner with the system of Hahne to “enable further improved avoidance of traffic accidents” (Hahne para [0004] line 5). However, the combination does not explicitly teach determining based on map data, whether a road section is too narrow, or wherein the priority of at least one of the host vehicle or the concerned vehicle is based on an attribute of the concerned vehicle and information on surrounding or at least one of the host vehicle or the concerned vehicle.

However in the same field of endeavor (priority determination of nearby vehicles) Mandeville-Clarke teaches wherein the priority of at least one of the host vehicle or the concerned vehicle is based on an attribute of the concerned vehicle (para [0083] line 1-18 : “In the present disclosure, “emissions” may refer to light, thermal radiation, electromagnetic, sound, sonar, radar, infrared, laser, vibration, ultrasound, combinations thereof, and the like (e.g. one or more of any signal along the electromagnetic spectrum, audio spectrum, and the like) which a component one or more of coupled to, attached to, integrated with, or communicatively coupled to the substantially autonomous vehicle is able to capture, and may refer to other emergency vehicle identification aspects and characteristics which generally is captured and/or analysed via light emission aspects, infrared emission aspects, electromagnetic emission aspects, sound emission aspects, etc., including, but not limited to, shapes, depths, dimensions, colour gradients, texturing, orientations, symbols, external vehicle component characteristic, internal vehicle component characteristic, any other captured data that can be used to identify an emergency vehicle, images, motion-images, and the like, or any combinations thereof.”, Fig. 1c, Fig. 1c is a diagram showing the determination of whether emission correlates with an emergency vehicle and then based on if that emission correlates to an emergency vehicle determining a position to maneuver to avoid obstructing the emergency vehicle which correlates to the emergency vehicle being given a higher priority over the host vehicle. As Mandeville-Clarke teaches using an attribute of the host vehicle or the vehicle concerned to determine a priority and Hahne teaches using information on surrounding of at least one of the host vehicle or the concerned vehicle to determine a priority the combination of Zinner, Hahne, and Mandeville-Clarke teaches wherein the priority of at least one of the host vehicle or the concerned vehicle is based on an attribute of the concerned vehicle and information on surrounding of at least one of the host vehicle or the concerned vehicle).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Zinner and Hahne with the method of Mandeville-Clarke “to ensure the substantially autonomous vehicle does not substantially obstruct the efficient navigation of the emergency vehicle” (Mandeville-Clarke para [0016] line 4-6). However, the combination does not explicitly teach determining based on map data, whether a road section is too narrow.

However, in the same field of endeavor (systems for navigation and proximity information of another vehicle) Ota teaches determining based on map data, whether a road section is too narrow (para [0034] line 1-18 : “FIG. 1 is a block diagram showing the outline structure of a navigation device according to a first embodiment of the present invention. In a navigation device 10, a present position calculating unit 11 calculates the present position, the velocity and the orientation of a vehicle through a GPS receiver, a vehicle velocity sensor, an angular velocity gyro, and a method such as map matching with map data base. A travel road determining unit 12 determines features of the present travel road, more specifically, whether the present travel road is a mountain road or not, whether the present travel road is low in the visibility or not, or whether the present travel road has adverse conditions such that the visibility is low and the road is narrow or not, according to the GPS measurement results, and the road type, the road width, the junction angle of plural road links, the number of intersections, the radius curvature of a curve, the altitude data, and the travel locus of the map data in the vicinity of the travel direction.”).

It would have been obvious to a person having ordinary skill in the art prior to the effective filing date to modify the combination of Zinner, Hahne, and Mandeville-Clarke with the system of Ota “to provide a navigation device and a proximity information display method, which suppress the initial costs by diverting the existing device, and also discriminate a mountain road that is high in the dangerousness of collision with another vehicle or a road having adverse conditions such that the visibility is low or the road is narrow in advance, thereby making it possible to prevent the dangerousness in advance” (Ota para [0007] line 3-10).

Allowable Subject Matter
Claims 7-8, 10, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.             
                                                                                                                                                                                 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HATCH whose telephone number is (571)272-4518. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.H./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668